Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arisawa et al. (JP 2015/207753 A) in view of Mabuchi et al. (US 2013/0101863 A1) and Ohta et al. (US 2007/0281566 A1).
Regarding Claims 1 and 4, Arisawa discloses a prepreg comprising a resin composition (para 0001) comprising a thermosetting resin including a modified polyphenylene ether resin (para 0025). The resin composition further comprises molybdenum compound particles (i.e. first inorganic filler) having at least a molybdenum compound on its surface layer (para 0033), such that the total content of the molybdenum compound in the resin composition is 0.05 to 5 parts mass based on 100 parts mass of resin (para 0036). The resin composition further comprises 10 to 150 parts mass crushed silica (i.e. second inorganic filler) based on 100 parts mass resin (para 0031). The prepreg can be manufactured by impregnating a base material such as glass cloth with the resin composition and semi-curing the resin composition (para 0040).
While Arisawa discloses the base material may be glass cloth, Arisawa does not limit the base material or disclose the base material contains quartz glass yarn.
Mabuchi discloses a resin composition and prepreg for printed wiring boards comprising polyphenylene ether (para 0044, line 28), silica, and molybdenum compounds (para 0042, lines 8-9 and 13-14). Mabuchi discloses that quartz glass fibers are a publicly known inorganic fibrous reinforcing material for a prepreg for printed wiring board (para 0049).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the present invention to modify Arisawa in light of the teachings of Mabuchi to use quartz glass fibers as the base material for the prepreg, since quartz glass fibers are publicly known to be a suitable reinforcing material for prepregs for printed wiring board.
Arisawa in view of Mabuchi does not disclose a dielectric loss tangent of the cured product of the prepreg.
Ohta is drawn to a prepreg for printed wiring board (para 0002), comprising a resin-impregnated glass cloth (paras 0023; 0048). Ohta discloses materials having low dielectric loss (tan δ) are desirable for excellent high frequency signal transmission (paras 0003; 0072) and that the dielectric loss of a cured prepreg for a wiring board is preferably 0.0003 to 0.003, measured at 10 GHz (para 0081).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Arisawa in view of Mabuchi to incorporate the teachings of Ohta and produce the prepreg wherein the cured prepreg has a dielectric loss (tan δ ) of 0.0003 to 0.003 at 10 GHz including that presently claimed. Doing so would produce a material desirable for excellent high frequency signal transmission.
Regarding Claim 2, Arisawa in view of Mabuchi and Ohta discloses all the limitations of the present invention according to Claim 1 above. Arisawa further discloses the resin composition comprises a curing agent which can react with the thermosetting resin to form a crosslinked structure (para 0026).
Regarding Claim 3, Arisawa in view of Mabuchi and Ohta discloses all the limitations of the present invention according to Claim 1 above. Arisawa further discloses the molybdenum compound may be zinc molybdate, calcium molybdate, or magnesium molybdate (para 0034).
Regarding Claim 5, Arisawa in view of Mabuchi and Ohta discloses all the limitations of the present invention according to Claim 1 above. Arisawa further discloses a metal-clad laminate comprising the prepreg and a metal foil (para 0041).
Regarding Claim 6, Arisawa in view of Mabuchi and Ohta discloses all the limitations of the present invention according to Claim 1 above. Arisawa further discloses a printed wiring board (i.e. wiring substrate) comprising an insulating layer which is a cured product of the prepreg and wiring (para 0042).
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Amou et al. (US 2009/0266591 A1) in view of Arisawa.
Regarding Claims 1 and 3-4, Amou discloses a prepreg comprising quartz glass cloth composed of quartz glass fibers, impregnated with a thermosetting resin (Abstract). Amou discloses using polyphenylene ether as the thermosetting resin, so that a cured product of the prepreg has a dielectric loss tangent of 0.003 or less at 10 GHz (para 0032). The polyphenylene ether may be a modified polyphenylene ether (para 0039). Amou further discloses the composition comprises silicon oxide filler (i.e. second inorganic filler) in an amount of 150 parts by weight or more relative to 100 parts by weight resin (para 0033).
Amou does not disclose a first inorganic filler in which a molybdenum compound is present on at least a part of the surface.
Arisawa discloses a prepreg for printed wiring board comprising a resin composition (para 0001) comprising a thermosetting resin including a modified polyphenylene ether resin (para 0025). The resin composition further comprises molybdenum compound particles having at least a molybdenum compound on its surface layer (para 0033), such that the total content of the molybdenum compound in the resin composition is 0.05 to 5 parts mass based on 100 parts mass of resin (para 0036). The molybdenum compound may be zinc molybdate, calcium molybdate, or magnesium molybdate (para 0034). Arisawa discloses the molybdenum compound particles function as a lubricant to improve drill workability and suppress wear of the drill (paras 0033; 0036).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Amou to incorporate the teachings of Arisawa and produce the prepreg of Amou further comprising the molybdenum compound particles of Arisawa, having zinc molybdate, calcium molybdate, and/or magnesium molybdate on at least the surface of the particles and being present in an amount of 0.05 to 5 parts mass based on 100 parts mass of resin. Doing so would improve drill workability and suppress wear of the drill.
Regarding Claim 2, Amou in view of Arisawa discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses the composition comprises crosslinking components such as polybutadiene compound (para 0034). The present specification discloses the crosslinking agent as claimed may be polybutadiene (para 0064).
Regarding Claim 5, Amou in view of Arisawa discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses a laminate comprising an insulating layer, which is a cured product of the prepreg, and a conductive layer comprising metal foil (para 0048).
Regarding Claim 6, Amou in view of Arisawa discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses a printed wiring board comprising an insulating layer, which is a cured product of the prepreg, and a layer of conductive wiring (para 0048).
Response to Arguments
In light of Applicant’s amendments, the 35 USC 103 rejection of record over Arisawa in view of Mabuchi is withdrawn. New grounds of rejection are set forth above.
Applicant argues that Arisawa and Mabuchi are not related to dielectric properties and do not disclose the dielectric loss tangent as presently claimed.
Examiner agrees that there is no disclosure of dielectric loss tangent in Arisawa or Mabuchi. The present claims are now rejected further in view of Ohta, which provides motivation for producing a prepreg with the claimed dielectric loss tangent (see paras 10-12 above).
Applicant argues that there is no motivation to use the quartz glass base material of Mabuchi as the base material of the prepreg of Arisawa.
However, since Arisawa does not limit the type of base material used, and since Mabuchi discloses quartz glass fibers are publicly known to be a suitable reinforcing material for prepregs for printed wiring board, it would be obvious to use quartz glass fibers as the base material for the prepreg of Arisawa with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787